The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 10, 2014

                                       No. 04-14-00368-CR

                                 John Christopher SPRINGALL,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. DC-5316
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record in this appeal has filed a
notification of late record stating that the reporter’s record has not been filed because appellant
has failed to pay or make arrangements to pay the reporter’s fee for preparing the record and that
appellant is not entitled to appeal without paying the fee. It is therefore ORDERED that
appellant provide written proof to this court within ten (10) days of the date of this order that
either (1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If appellant fails to
respond within the time provided, appellant’s brief will be due within thirty (30) days from the
date the clerk’s record is filed, and the court will consider only those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court